DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group 1, Claims 1-9 and 13-19, filed on 11/10/2021 is acknowledged. The traversal is on the ground that the restriction is only proper if there would be a serious burden placed on the Examiner if restriction is not required. This is not found persuasive because for PCT national stage applications, restriction is based upon unity of invention; restriction of a national stage application does not take into account whether or not the inventions are independent or distinct, and does not take into account burden on the examiner.  
Therefore, the restriction requirement based on the lack of unity analysis is still deemed proper and is made final.  Accordingly, claims 10-12, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2021.	
Claim Objections
Claim 13 objected to because of the following informalities: “A composition” should be “The composition”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “100 parts by weight of HXNBR latex rubber”, is it solid weight or wet weight? For purposes of expediting prosecution. The claim is interpreted as solid weight. 
Claim 9 recites “total weight of the composition”, is it solid weight or wet weight? For purposes of expediting prosecution. The claim is interpreted as solid weight. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (US 2014/0080647) in view of Tung et al (US 2017/0137584). 
Sakamoto teaches a composition comprising HXNBR latex and a polyfunctional epoxy [0019-0022, 0095, 0145]. A nitrile rubber with 96% hydrogenation rate is exemplified (table 1). Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Sakamoto does not teach the pH value or pH adjusting agent of the composition.
However, Tung teaches the pH at 9.5-10.5 keeps latex in a stable condition, the pH adjuster can be KOH or NaOH, the amount of the pH adjuster can be 0.15-0.5 phr [0021, 0033]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made adjust the pH of the composition to keep the latex stable.
Claims 3-4, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (US 2014/0080647) in view of Tung et al (US 2017/0137584) and further in view of Achten et al (US 7,645,833). 
Sakamoto and Tung teach the limitation of claim 1, as discussed above. Sakamoto further teaches the composition is used for impregnating fabric which covers the one surface of the belt body [0019]. 
Sakamoto and Tung do not teach the contents of nitrile monomer nor carboxyl monomer.
However, Achten discloses a composition is used for impregnating fabric which covers the one surface of the belt body, and teaches the composition comprising a HXNBR containing 0.5-15 wt% of carboxyl groups and 15-50 wt% of nitrile monomers (12:30-13:50, 5:1-12, 6:24-35). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize HXNBR like claimed because it is recognized in the art that such a rubber is suitable for fabric impregnation application in belt. 
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763